DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-11 in the reply filed on 05/12/2022 is acknowledged.  Claims 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.
Response to Arguments
Applicant's arguments filed 9/01/2022 have been fully considered but they are not persuasive in regards to the rejections of Claims 1-11 under U.S.C 102.  Applicant argues that the prior art of Lubart does not specifically disclose the specific wavelength ranges of 390-420nm and the specific effect of increasing motility and only discloses a generalized wavelength range of 300-1000nm and generalized effect of improving fertilizing capacity.  Examiner respectfully disagrees, Lubart discloses a range of 300-1000nm that encompasses the specified range as taught by the applicant.  The claims as currently written only require that the spermatozoa be exposed to light with a certain wavelength range which would result in the desired effect.  There are no specific conditions or processes that need to be executed to reach the desired effect.  Therefore, any administration of light within the specified wavelength would result in the desired effect of increasing sperm motility. Thus, a person skilled in the art administrating light onto spermatozoa as is known in the art would be able to reach the desired effect as described in the applicant’s invention.  Lubart in Col 1 lines 40-54 specifically outlines UVA light from the range of 300-400 nm can be used and the specific intensity that is preferable to use within that range along with other wavelength ranges and intensities. Lubart’s recitation within Col 2 lines 16-18 is merely a “non-limiting example” Lubart uses simply as an example and cannot be taken as Lubart teaching away from the use of light in the UV range as Lubart clearly outlines the use of UV light in Col 1 lines 40-54.  In addition the applicant points to Figs 3 and 4 to showcase the effect various ranges of wavelength have on sperm motility including the use of Halogen lamp. It should be noted that the motility increase of 75% can be achieved by any wavelength range from at least 340-880nm including the use of halogen lamps which increased motility by 99% and 121% respectively.  It would be reasonable for one skilled in the art to apply the ranges taught in Lubart and apply them to at least encompass the UV range of 300-400nm as mentioned by Lubart to result in the desired effect of increasing sperm motility.  
Newly added Claims 16 and 17 are addressed in the rejections below.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 16-17 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lubart (U.S Patent No. 6,379,939).

In regards to Claims 1 – 3 and 11, Lubart teaches a method for treating spermatozoa of an animal, comprising: irradiating the spermatozoa with light having wavelengths in a range of 390- 420 nm (Col 1 Lines 28-34, Lubart teaches a wavelength of light to be included would be from 300-1000nm, this would be obvious over the directed wavelength of 390-400 nm needed in the claim, as these ranges are encompassed by the 300-1000nm range taught by Lubart, Claim 15 – Lubart specifies 400nm) at a fluence effective to increase motility of the spermatozoa by 75% or more, 100% or more, 150% or more (Col 1 lines 40 – 53, Lubart teaches the use of light to improve the fertilizing capability of sperm thru the use of light therapy, sperm motility is essential in increasing the fertilization capability of sperm in penetrating the egg, Lubart states the penetration success of the sperm increased by 50% or more, which would lead an understood increase in sperm motility).

In regards to Claims 4 and 5, Lubart teaches wherein the light having wavelengths in the range of 390-420 nm (Col 1 Lines 28-34, Lubart teaches a wavelength of light to be included would be from 300-1000nm, this would be obvious over the directed wavelength of 390-400 nm needed in the claim, as these ranges are encompassed by the 300-1000nm range taught by Lubart)  is irradiated at an irradiance of 50% or more, 70% or more of a total irradiance of light irradiated to the spermatozoa (Col 1 lines 40 – 60, Lubart teaches the use of light to irradiate sperm cells in an intensity which would be obvious to encompass complete irradiance of 50% or more in order to improve fertilization). 

In regards to Claim 6, Lubart teaches wherein the light having wavelengths in the range of 390-420 nm is a component of light having a maximum peak in a range of 390-420 nm (Col 1 Lines 28-34, Lubart teaches a wavelength of light to be included would be from 300-1000nm, this would be obvious over the directed wavelength of 390-400 nm needed in the claim, as these ranges are encompassed by the 300-1000nm range taught by Lubart. Claim 15 Lubart teaches wavelength of 400 nm.)  

In regards to Claim 7, Lubart teaches wherein the light having wavelengths in the range of 390-420 nm  has a wavelength spectrum with a peak wavelength at 405 ± 15 nm (Col 1 Lines 28-34, Lubart teaches a wavelength of light to be included would be from 300-1000nm, this would be obvious over the directed wavelength of 390-400 nm needed in the claim, as these ranges are encompassed by the 300-1000nm range taught by Lubart) and a half-width of 0.1-20 nm ( Col1 Lines 58-60, Lubart teaches a spectrum width that can be broader than 5nm which is specifically within the stated range of .1-20 nm).

In regards to Claim 8, Lubart teaches wherein the light having wavelengths in the range of 390-420 nm (Col 1 Lines 28-34, Lubart teaches a wavelength of light to be included would be from 300-1000nm, this would be obvious over the directed wavelength of 390-400 nm needed in the claim, as these ranges are encompassed by the 300-1000nm range taught by Lubart) comprises light emitted by a light-emitting diode or a laser diode (Claim 10, LED). 

In regards to Claim 9, Lubart teaches wherein the light having wavelengths in the range of 390-420 nm (Col 1 Lines 28-34, Lubart teaches a wavelength of light to be included would be from 300-1000nm, this would be obvious over the directed wavelength of 390-400 nm needed in the claim, as these ranges are encompassed by the 300-1000nm range taught by Lubart)  is irradiated at an irradiance of 0.1-200 mW/cm2 (Col 1, lines 40 – 53, Lubart teaches an intensity range of 1-100mW/Cm2, and specifically references the use of smaller ranges between 40-100mW/cm2 which is encompassed in the claimed range of .1-200 mW/cm2).

In regards to Claim 10, Lubart teaches wherein the light having wavelengths in the range of 390-420 nm (Col 1 Lines 28-34, Lubart teaches a wavelength of light to be included would be from 300-1000nm, this would be obvious over the directed wavelength of 390-400 nm needed in the claim, as these ranges are encompassed by the 300-1000nm range taught by Lubart)  is irradiated for a time period of 1-90 minutes (Col 1 Lines, 54-55, Lubart teaches a range of .5-10 minutes and specifically states a range of 2-5 minutes that is within the stated range of 1-90 minutes).

In regards to Claims 16 and 17, Lubart teaches wherein the light is irradiated on the spermatozoa using a light source configured to substantially exclusively emit light having wavelengths in a range of 390-420nm (Col 1 lines 30-35 – includes a light range of 300-1000nm,  lines 46 – 49, UVA light in the range of 300-400 used with specified intensity, this range encompasses the specific range between 390-400 more specifically).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792